                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                            NO. 7:16-CR-00050-D

UNITED STATES OF AMERICA

           v.

JOE FRANCIS RHEM, JR.

                        FINAL ORDER OF FORFEITURE

     WHEREAS,     on May 24,   2018,   this Court entered a Preliminary

Order of Forfeiture pursuant to the provision of 21 U.S.C.               §    853,

based upon the defendant's Plea Agreement and guilty plea to an

offense   in violation of      21   U.S.C.   §   846,       and agreeing to    the

forfeiture of the property listed in the May 24, 2018 Preliminary

Order of Forfeiture, to wit: $5,137.12 in U.S. Currency;

     AND WHEREAS, the United States published notice of this

forfeiture at the www.forfeiture.gov web site for at least 30

consecutive days, between June 26, 2018 and July 25, 2018, as

required by Rule G(4) (a) (iv) (C) of the Supplemental Rules for

Admiralty of Maritime Claims and Asset Forfeiture Actions. Said.

published notice advised all third parties of their right to the

petition the court within sixty (60) days from the first day of

publication date for a hearing to adjudicate the validity of

their alleged legal interest in the forfeited property;
                                                        \
     AND WHEREAS, it appears from the record that no claims,

contested or otherwise, have been filed for any of the subject
property described in this Court's May 24, 2018 Preliminary

Order of Forfeiture, other than those specifically mentioned

herein.

       It is HEREBY ORDERED, ADJUDGED and DECREED:

       1.      That the subject personal property listed in the May

24, 2018 Preliminary Order of Forfeiture is hereby forfeited to

the United States.- That the United States Marshall Service

and/or the Federal Bureau of Investigation is directed to

dispose of the property according to law.

       2.      That any and all forfeited funds shall be deposited by

the United States Department of Justice as soon as located or

recovered into the Department of Justice's Assets Forfeiture

Fund in accordance with 28 U.S.C.        §   524(c) and 21 U.S.C.

§   881 (e).

       The Clerk is hereby directed to -send copies of this Order

to all counsel of record.

       SO ORDERED this   ~
                                       November
                              day of --------------' 2018.



                                    C. DEVER, III
                                    UNITED STATES DISTRICT JUDGE




                                     2
